Nationwide Life Insurance Company: ·Nationwide Variable Account - 9 Prospectus supplement dated May 3, 2010 to Prospectus dated May 1, 2010 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. “Appendix A: Underlying Mutual Funds” is amended to reflect that the following underlying mutual funds do not assess (or reserve the right to assess) a short-term trading fee: Fidelity Variable Insurance Products Fund – VIP Growth Portfolio: Service Class Nationwide Variable Insurance Trust – NVIT Investor Destinations Moderate Fund: Class II Nationwide Variable Insurance Trust – NVIT Mid Cap Index Fund: Class I Nationwide Variable Insurance Trust – NVIT Money Market Fund: Class I Nationwide Variable Insurance Trust – NVIT Multi-Manager International Growth Fund: Class I Nationwide Variable Insurance Trust – NVIT Multi-Manager Large Cap Growth Fund: Class I Nationwide Variable Insurance Trust – NVIT Multi-Manager Mid Cap Growth Fund: Class I Nationwide Variable Insurance Trust – NVIT Multi-Manager Mid Cap Value Fund: Class II Nationwide Variable Insurance Trust – NVIT Multi-Manager Small Cap Growth Fund: Class I Nationwide Variable Insurance Trust – NVIT Multi-Manager Small Cap Value Fund: Class I Nationwide Variable Insurance Trust – NVIT Multi-Manager Small Company Fund: Class I Nationwide Variable Insurance Trust – NVIT Nationwide Fund: Class I Nationwide Variable Insurance Trust – Oppenheimer NVIT Large Cap Growth Fund: Class I Nationwide Variable Insurance Trust – Van Kampen NVIT Comstock Value Fund: Class I Nationwide Variable Insurance Trust – NVIT Real Estate Fund: Class I
